      Case 1:18-cr-00102-DLC Document 69 Filed 02/18/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :              S1 18cr108(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
DAVID MICHAEL HYLTON,                  :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     For the reasons set forth in defense counsel’s letter dated

February 17, 2021 and with consent of the Government and the

U.S. Probation Department, it is hereby

     ORDERED that the February 19 conference on the violation of

probation is rescheduled to April 2, 2021 at 10 a.m.         Due to the

COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.         Accordingly,

it is hereby

     ORDERED that defense counsel shall respond to the following

question by March 25, 2021:

          Does the defendant consent to have the proceeding
          occur as a videoconference?
         Case 1:18-cr-00102-DLC Document 69 Filed 02/18/21 Page 2 of 2



     If the defendant consents to have the proceeding occur as a

videoconference, please complete and submit the written consent

form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            February 18, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                      2
